DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered. 
2.2.	Applicant's Amendment to Claims, Remarks and IDS filed on December 29, 2022 are acknowledged. 
2.3.	Claims 3 and 4 have been canceled. Claims 6 and 7 have been withdrawn. Claims 1, 2 and 5 are active. Claim 1 has been amended by specifying that the alcohol component (b-2) is 
2.4.	Therefore, no New matter has been added with instant amendment. 
2.5.	IDS filed on December 29, 2021 is acknowledged and has been considered. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


3.	In view of the amendment to Claim 1 and Examiner's amendment with respect to range of MPDIOL (2-methyl-1,3-propanediol) in Claim 1 (see below), Examiner concluded that Applicant's claimed subject matter directed to specific copolyester which comprises diol component, which comprises at least specific amount of TCD (tricyclodecane dimethanol) and specific amount of aliphatic branched glycol as  
MPDIOL is novel and unobvious over Prior art of Record.  In this respect note that closest Prior art of Record (Yoshitaka) does disclose similar copolyester but teaches away from amount of branched aliphatic glycols (including MPDIOL) more than 20 mole%.  Therefore, Applicant's claim 1 which requires presence of MPDIOL in range from 30 mole% to 55 mole% (based on total glycol component) was found novel and unobvious. At least for this reason, Claims 1,2 and 5 and rejoined Claims 6 and 7 are allowed. 
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Sunhee Lee on March 4, 2022 (see Interview Summary attached). Support for the Examiner amendment to Claim 1 can be found in Applicant's published Specification (see PG PUB US 2020/0369826, [0038]).
The application has been amended as follows: 
4.1.	In claim 1:  replace range for polyhydric alcohol (b-2) as shown " (b-2) 30 to 55% by mole..". 
4.2.	Rejoin previously withdrawn Claims 6 and 7.
Election/Restrictions
5.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 7 directed to Coating composition comprising copolyester of Claim 1 are hereby rejoined as they required all the limitations of allowed Claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 19, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.       

 					Conclusion
 6.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably   	                                            
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765